Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 1 of 22 Page ID #:16199



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.       EDCV 13-00883 JGB (SPx)                                 Date April 19, 2019
    Title Agua Caliente Band of Cahuilla Indians v. Coachella Valley Water District, et al.


    Present: The Honorable        JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                                Not Reported
                   Deputy Clerk                                            Court Reporter


       Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                   None Present                                             None Present

    Proceedings:      Order (1) GRANTING-IN-PART Defendants’ Motions for Summary
                      Judgment (Dkt. Nos. 200, 202); (2) DENYING-IN-PART Plaintiff’s
                      Motion for Summary Judgment (Dkt. No. 203); (3) DENYING Plaintiff
                      Intervenor’s Motion for Summary Judgment (Dkt. No. 204); and (4)
                      DENYING Plaintiff’s Motion to Exclude (Dkt. No. 222) (IN
                      CHAMBERS)

           The Agua Caliente Band of Cahuilla Indians (the “Tribe”) has lived in the Coachella
   Valley since before California was admitted as a state in 1850. The Coachella Valley lies just to
   the east of the San Jacinto mountains in Southern California. The Tribe sued the Coachella
   Valley Water District (“CVWD”) and the Desert Water Agency (“DWA”) (collectively,
   “Defendants”). (“Complaint,” Dkt. No. 1.) The parties, as well as the United States as
   Plaintiff-intervenor, all filed motions for partial summary judgment. (Dkt. Nos. 200, 202, 203,
   204.) After considering all papers, the exhibits submitted therein, and the parties’ arguments at
   the April 26, 2018 hearing and February 25, 2019 hearing, the Court finds the Tribe has standing
   to pursue the declaratory relief it seeks in its pore space claim but does not have standing to
   pursue its quantification and quality claims.

                                        I.      BACKGROUND

          In May 2013, the Tribe filed this action for declaratory and injunctive relief against
   Defendants. (Complaint.) In June 2014, the Court granted the United States’ motion to
   intervene as a plaintiff in its capacity as trustee for the Tribe’s reservation. (Dkt. Nos. 62, 70.)




    Page 1 of 22                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 2 of 22 Page ID #:16200



           In December 2013, the parties stipulated to trifurcate this action. (Dkt. No. 49.) Phase I
   addressed “whether the Tribe has a reserved right and an aboriginal right to groundwater.”
   Agua Caliente Band of Cahuilla Indians v. Coachella Valley Water District, et al., 849 F.3d 1262,
   1267 (9th Cir. 2017). Phase II seeks to resolve (1) whether the Tribe owns the pore space
   underlying its reservation; (2) whether there is a water quality component to the Tribe’s federal
   reserved water right; and (3) the appropriate legal standard to quantify the Tribe’s reserved
   water right. (See Dkt. No. 121; Dkt. No. 193.) If necessary, in Phase III, the Court will undertake
   the fact-intensive tasks of quantifying the Tribe’s rights to groundwater and pore space, and
   crafting appropriate injunctive relief. (Dkt. No. 116 at 3.) The Court also determined that
   should it find the right to groundwater includes a water quality component, Phase III will address
   the identification of the water quality standard. (Dkt. No. 121 at 1 n.1.)

          All parties separately filed motions for summary judgment as to Phase I. The Court
   granted partial summary judgment to the Tribe and United States on the claim that the
   government impliedly reserved appurtenant water sources—including underlying
   groundwater—when it created the Tribe’s reservation, and granted partial summary judgment to
   Defendants regarding the Tribe’s aboriginal title claims. (Dkt. No. 116 at 14-15.) Defendants
   brought an interlocutory appeal of the Court’s grant of partial summary judgment in favor of the
   Tribe and the United States. (Dkt. No. 123.) The Ninth Circuit affirmed the Court’s judgment.
   Agua Caliente, 849 F.3d at 1265. The United States Supreme Court then denied certiorari.
   Coachella Valley Water Dist. v. Agua Caliente Band of Cahuilla Indians, 138 S. Ct. 468 (2017);
   Desert Water Agency v. Agua Caliente Band of Cahuilla Indians, 138 S. Ct. 469 (2017).

           As in Phase I, all four parties separately filed motions for summary judgment as to Phase
   II. (Dkt. Nos. 200, 202, 203, 204.) The parties moved for summary judgment on (1) whether
   the Tribe beneficially owns pore space underlying the Reservation; (2) whether the Tribe’s
   groundwater rights include a water quality component; and (3) the legal standard for quantifying
   the Tribe’s reserved water rights. The United States, however, only moved for summary
   judgment on the issues of (1) the legal standard for quantification; and (2) whether the reserved
   right to groundwater includes a quality component.

          CVWD also filed a request for judicial notice (Dkt. No. 201) as did the Tribe (Dkt. No.
   210) and DWA (Dkt. Nos. 202-6, 207-1). With its motion for summary judgment and
   memorandum of points and authorities (Dkt. No. 200), CVWD submitted the following:

          Statement of undisputed facts (“SUF,” Dkt. No. 200-1);
          Declaration of Steve Bigley with Exhibits 1-6 (Dkt. No. 200-2);
          Declaration of Expert Graham E. Fogg with Exhibit A (Dkt. No. 200-3);
          Declaration of Expert Richard Howitt with Exhibit A (Dkt. No. 200-4);
          Declaration of Daniel R. Suvor with Exhibits 1-3 (Dkt. No. 200-5); and
          Request for judicial notice (Dkt. No. 201).

   DWA included the following with its motion for summary judgment (Dkt. No. 202) and
   memorandum of points and authorities (Dkt. No. 202-1):

    Page 2 of 22                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 3 of 22 Page ID #:16201




          Statement of undisputed facts (“SUF,” Dkt. No. 202-2);
          Declaration of Mark Krause (Dkt. No. 202-3);
          Declaration of Martin Krieger (Dkt. No. 202-4);
          Declaration of Miles Krieger (Dkt. No. 202-5); and
          Request for judicial notice (Dkt. No. 202-6).

           With its motion for summary judgment (Dkt. No. 203) and memorandum of points and
   authorities (Dkt. No. 203-1), the Tribe submitted an appendix (Dkt. No. 203-2).1 The United
   States also filed a motion for summary judgment and memorandum of points and authorities
   (Dkt. No. 204), although it did not attach any supporting documents.

           On November 20, 2017, all four parties filed oppositions to the opposing parties’ motions
   for summary judgment. (See Dkt. No. 207 (“DWA’s Opposition”); Dkt. No. 208 (“CVWD’s
   Opposition”); Dkt. No. 209 (“Tribe’s Opposition”); Dkt. No. 211 (“United States’
   Opposition”).) DWA attached a supplemental request for judicial notice (Dkt. No. 207-1) and a
   supplemental declaration of Miles Krieger (Dkt. No. 207-2). CVWD attached a statement of
   genuine disputes of material facts and undisputed facts in opposition (“OSUF,” Dkt. No. 208-1),
   evidentiary objections (Dkt. No. 208-2), declaration of Graham E. Fogg with Exhibit A (Dkt. No.
   208-3), and declaration of Richard Howitt with Exhibit A (Dkt. No. 208-4). The Tribe attached
   DWA’s supplemental brief to the Supreme Court (Dkt. No. 209-1); CVWD’s supplemental brief
   to the Supreme Court (Dkt. No. 209-2), response to CVWD’s statement of undisputed facts
   (“OSUF,” Dkt. No. 209-3), response to DWA’s statement of undisputed facts (“OSUF,” Dkt.
   No. 209-4), evidentiary objections to CVWD’s statement of uncontroverted facts (Dkt. No. 209-
   5), evidentiary objections to DWA’s statement of undisputed facts (Dkt. No. 209-6), and a
   declaration of Margaret Park (Dkt. No. 209-7). The Tribe also filed a request for judicial notice.
   (Dkt. No. 210.) The United States attached a statement of genuine disputes of material fact and
   legal objections (Dkt. No. 211-1), in which it adopted the Tribe’s responses, as well as a
   declaration of Brandon Anderson to which the United States attached a Notice to Show Cause
   dated January 22, 2015. (Dkt. No. 211-2). On December 8, 2017, CVWD filed a notice of errata
   to the Expert Report of Graham Fogg (Dkt. No. 215) to which it attached Fogg’s Declaration and
   Exhibit A (Dkt. Nos. 215-1, 215-2, 215-3).

       On December 11, 2017, the parties filed their respective replies. (See Dkt. No. 216
   (“DWA’s Reply”); Dkt. No. 219 (“CVWD’s Reply”); Dkt. No. 217 (“Tribe’s Reply”); Dkt.

           1
            CVWD objects and argues the Court should not consider any of the factual assertions in
   the Tribe’s motion for summary judgment because the Tribe failed to provide a separate
   statement of undisputed facts, as required under Local Rule 56-1 and the Court’s Standing
   Order. (Dkt. No. 208-1 at 1.) CVWD also points out that the Tribe relies on the statement of
   facts submitted with its Phase I motion for summary judgment. (Id.) The Court relies only on
   the statements of fact, accompanied by a request for judicial notice, the Tribe submitted in
   opposition to Defendants’ motions for summary judgment. Thus, this objection is
   OVERRULED as moot.

    Page 3 of 22                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 4 of 22 Page ID #:16202



   No. 218 (“United States’ Reply”).) DWA’s Reply included a notice of errata (Dkt. No. 216-1)
   and DWA’s response to the Tribe’s statement of undisputed facts (Dkt. No. 216-2). The
   Tribe’s Reply included a response to CVWD’s statement of undisputed facts in opposition (Dkt.
   No. 217-1) and evidentiary objections to CVWD’s statement of undisputed facts in opposition
   (Dkt. No. 217-2). The United States also attached to its Reply a statement and legal objections
   (Dkt. No. 218-1), in which it adopted the Tribe’s responses. CVWD attached to its Reply its
   statement of genuine disputes of material facts and undisputed facts in reply (Dkt. No. 219-1),
   response to the Tribe’s evidentiary objections (Dkt. No. 219-2), and a supplemental declaration
   of Steve Bigley (Dkt. No. 219-3).

           The Tribe filed a motion to exclude the declarations, reports, exhibits, and statements of
   fact relying thereon of expert witnesses Howitt, Fogg, and Bigley. (“Motion to Exclude,” Dkt.
   No. 222.)2 The United States filed a notice of joinder on December 22, 2017. (Dkt. No. 223.)
   CVWD opposed the Motion to Exclude. (Dkt. No. 224.) CVWD also filed a response to the
   Tribe’s evidentiary objections. (Dkt. No. 225.) The Tribe filed a reply on January 8, 2018. (Dkt.
   No. 228.) The Metropolitan Water District of Southern California filed an amicus curiae brief in
   support of Defendants’ motions for summary judgment. (Dkt. No. 231-1.)

          The Court concluded it best to decide the issues in segments. On April 26, 2018, the
   Court heard oral argument concerning (1) justiciability with respect to all issues; and (2) whether
   the Tribe’s groundwater rights include a water quality component. (Dkt. No. 238.)

          On August 1, 2018, the Court granted the Tribe’s motion to supplement the evidence
   with the declaration of Oliver Page. (Dkt. No. 266.) The same day, the Court ordered that
   Defendants may depose Page and obtain records of the documents on which he relied in reaching
   the conclusions in his declaration. (Dkt. No. 267.) The Tribe was allowed this same limited
   discovery with respect to one of Defendants’ standing experts. (Id.) The Court ordered
   supplemental briefing following this limited discovery. (Id.)

           CVWD and DWA filed supplemental briefs on the justiciability of the Tribe’s claims.
   (See Dkt. No. 281 (“CVWD Suppl. Br.”); Dkt. No. 287 (“DWA Suppl. Br.”).) CVWD’s
   supplemental brief included a request for judicial notice. (Dkt. No. 282.) On November 11,
   2018, the United States filed a statement position which was not contemplated in the Court’s
   order permitting limited supplemental briefing and for which the United States did not obtain
   leave. (Dkt. No. 286.)3 On November 14, 2018, the Tribe responded to CVWD’s supplemental
   brief. (Dkt. No. 289 (“Tribe’s Suppl. CVWD Opp’n).) The Tribe’s opposition to CVWD’s

           2
            The Court finds it unnecessary at this time to address the Motion to Exclude. The
   Court does not find any facts supported by the expert reports relevant to determine whether the
   Tribe’s claims are justiciable or whether there is a water quality component to the Tribe’s federal
   reserved water. Thus, the Court DENIES the Motion to Exclude as MOOT.
           3
           CVWD objected to this filing and requests that it be stricken. (Dkt. No. 300.) The
   Court acknowledges that the United States was not invited to submit any supplemental briefing.
   (See Dkt. No. 241 at 57:5-6; Dkt. No. 267.) However, the Court declines to strike this filing.

    Page 4 of 22                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 5 of 22 Page ID #:16203



   supplemental brief included a map (Dkt. No. 289-1), the declaration of Rahsaan Tilford which
   attached a memorandum of understanding between the Tribe and the Mission Springs Water
   District (Dkt. No. 289-2), the declaration of Mark Reeves which attached four exhibits, including
   the deposition transcript and exhibits of Defendants’ expert Graham Fogg (Dkt. Nos. 289-3
   through 289-15), evidentiary objections (Dkt. Nos. 289-16), the declaration of Robyn Krueger
   (Dkt. Nos. 290), sealed exhibits A through J (Dkt. Nos. 291), the declaration of Catherine
   Munson (Dkt. No. 296), and a request for judicial notice (Dkt. No. 294). On November 16, 2018,
   the Tribe responded to DWA’s supplemental brief. (Dkt. No. 298 (“Tribe’s Suppl. DWA
   Opp’n”).) The Tribe’s opposition to DWA’s supplemental brief attached evidentiary
   objections. (Dkt. No. 298-1.)

            On November 21, 2018, DWA and CVWD filed their supplemental replies. (Dkt. No.
   301 (“DWA Suppl. Reply”); Dkt. No. 302 (“CVWD Suppl. Reply”).) CVWD attached to its
   supplemental reply a response to the Tribe’s evidentiary objections. (Dkt. No. 302-2.) CVWD
   also filed evidentiary objections to the Tribe’s supplemental opposition and opposed the Tribe’s
   request for judicial notice. (Dkt. No. 302-1.) DWA joined CVWD’s objections, responses to the
   Tribe’s objections, and opposition to the Tribe’s request for judicial notice. (Dkt. No. 303.) The
   Tribe responded to Defendants’ evidentiary objections and opposition to their request for
   judicial notice. (Dkt. No. 304.) The Court held a hearing on February 25, 2019.4

                          II.     REQUESTS FOR JUDICIAL NOTICE

           CVWD requests the Court take judicial notice of the following documents: (1) Public Law
   85-801, 72 Stat 968: An Act to provide for the construction of an irrigation distribution system
   and drainage works for restricted Indian lands within the Coachella Valley County Water District
   in Riverside County, California, and for other purposes; (2) Public Law 94-271, 90 Stat. 373 § 1
   (1976): An Act to provide for the division of assets between the Twenty-Nine Palms Bank and the
   Cabazon Band of Mission Indians, California, including certain funds in the United States
   Treasury, and for other purposes; (3) An Act to incorporate the Texas Pacific Railroad, and to
   aid in the Construction of its Road, and for other purposes, c15, Stat. 573, 576 (1871); (4)
   Executive Orders of May 1876 and September 29, 1877; (5) Act to Provide for the better
   organization of Indian Affairs in California, 13 Stat. 39, 40 (1864); (6) excerpts from report of
   Mission Indians Commission (“Smiley Commission”) (Dec. 7, 1891); (7) excerpts from report of
   U.S. Special Agent D.A. Dryden (June 30, 1875); (8) Suggestion of the United States in the
   Matter of the Determination of Relative Rights, Based upon Prior Appropriation, of the Various
   Claimants to the Waters of the White Water River and Its Tributaries, in San Bernardino and
   Riverside Counties, California (June 26, 1924); (9) Judgment, In the Matter of the Determination
   of the Relative Rights, Based upon Prior Appropriation, of the Various Claimants to the Waters
   of the White Water River and Its Tributaries, in San Bernardino and Riverside Counties,


           4
            On February 26, 2019, CVWD lodged the slide presentation it used at the February 25,
   2019 hearing. (Dkt. No. 309.) The Tribe and the United States objected to the lodging. (Dkt.
   No. 316.) Because the Court does not rely on these slides, the objection is OVERRULED.

    Page 5 of 22                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 6 of 22 Page ID #:16204



   California (Dec. 9, 1938); and (10) U.S. Bureau of Reclamation, Colorado River Basin Water
   Supply and Demand Study. (Dkt. No. 201.)

           The Tribe seeks judicial notice of the following documents: (1) Desert Water Agency
   (2016) PWS #3310005. Public Water System Statistics. Calendar Year 2016. Department of
   Water Resources; (2) Coachella Valley Water District (2016) PWS #3310001. Public Water
   System Statistics. Calendar Year 2016. Department of Water Resources; (3) Excerpt from
   Coachella Valley Investigation Bulletin No. 108, published by the California Department of
   Water Resources (July 1964): (4) Excerpts from the United States Department of the Interior
   Geological Survey, Analog Model Study of the Ground-Water Basin of the Upper Coachella
   Valley, California (1974); (5) Excerpts from Coachella Valley Water District (2017) Engineer's
   Report on Water Supply and Replenishment Assessment 2017-2018; (6) Excerpts from Coachella
   Valley 2015 Urban Water Management Plan, Final Report, July 1, 2016; (7) Excerpts from 2014
   Status Report for the 2010 Coachella Valley Water Management Plan Update; (8) Excerpt from
   Metropolitan Water District of Southern California (2016) Annual Report; (9) Excerpt from
   Metropolitan Water District of Southern California (2015) Annual Report; (10) Excerpt from
   U.S. Geological Survey, Predicted Water-Level and Water-Quality Effects of Artificial Recharge
   in the Upper Coachella Valley, California, Using a Finite-Element Digital Model (April 1978);
   (11) Excerpts from 2017 Review of Water Quality Standards for Salinity Colorado River System,
   Prepared by Colorado River Basin Salinity Control Forum (October 2017); (12) Excerpt from
   Final Environmental Impact Report on Utilizing Colorado River Water to Recharge Upper
   Coachella Valley Groundwater Basins (June 13, 1973); (13) Excerpt A Publication G-4. National
   Oceanographic Data Center, Summary of Temperature-Salinity Characteristics of the Persian
   Gulf General Series; (14) Map, United States Department of Agriculture CDL2016 Area of
   Interest; (15) Excerpts from Report, Coachella Valley Water Management Plan Update (January
   2012); (16) Excerpts from Coachella Valley Groundwater Management Plan for the Coachella
   Valley Planning Area of the West Colorado River Basin, prepared for Coachella Valley County
   Water District and Desert Water Agency (April 1979); (17) Excerpts from the Coachella Valley
   Groundwater Basin Salt and Nutrient Management Plan (June 2015); and (18) Excerpts from the
   Desert Water Agency 2015 Urban Water Management Plan (June 2016).

            DWA requests the Court take judicial notice of the following documents: (1) An Act for
   the Relief of the Mission Indians in the State of California, 26 Stat. 712-714, 51st Congress, Sess.
   II (Jan. 12, 1891); (2) A Report of Mission Indians Commission (“Smiley Report”) (Dec. 7,
   1891); (3) Decree, In the Matter of the Determination of the Relative Rights, Based Upon Prior
   Appropriation, of the Various Claimants to the Waters of Whitewater River and Its Tributaries,
   In San Bernardino and Riverside Counties, California, No. 18035, Superior Court for Riverside
   County (Dec. 9, 1938) (“Whitewater River Decree”); (4) An Intergovernmental Agreement
   between the Arizona Water Banking Authority and Gila River Indian Community, dated June 16,
   2015 (“Gila River Agreement”); (5) A right-of-way amended grant decision from the
   Department of Interior, Bureau of Land Management (“BLM”) to CVWD; (6) A right-of-way
   agreement between BLM, United States Fish and Wildlife Service, and CVWD; (7) “Suggestion
   of the United States,” Before the Division of Water Rights, Department of Public Works, State
   of California, In the Matter of the Determination of the Relative Rights, Based Upon Prior

    Page 6 of 22                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 7 of 22 Page ID #:16205



   Appropriation, of the Various Claimants to the Waters of Whitewater River and Its Tributaries,
   in San Bernardino and Riverside Counties, California (June 26, 1924). (Dkt. Nos. 202-6; 207-1.)5

           Pursuant to Federal Rule of Evidence 201, “[a] court shall take judicial notice if requested
   by a party and supplied with the necessary information.” Fed. R. Evid. 201(d). “A judicially
   noticed fact must be one not subject to reasonable dispute in that it is . . . capable of accurate and
   ready determination by resort to sources whose accuracy cannot reasonably be questioned.”
   Fed. R. Evid. 201(b).

           The Court finds the documents submitted by CVWD and the Tribe to be the appropriate
   subject of judicial notice and takes notice of those documents. “Courts may take judicial notice
   of some public records, including the ‘records and reports of administrative bodies.’” United
   States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (quoting Interstate Nat. Gas Co. v. S. Cal.
   Gas Co., 209 F.2d 380, 385 (9th Cir. 1953)); see also 26 C.F.R. § 1.162-29 (defining, for the
   purpose of the statute (“Influencing legislation”) administrative bodies as including water
   districts). “The Court’s authority includes taking judicial notice of government reports.”
   Villanueva v. Biter, No. 1:11-cv-01050-AWI-SAB (PC), 2017 WL 6040326, at *3 (E.D. Cal. Dec.
   6, 2017) (citation omitted).

           The Court also finds the documents submitted by DWA to be the appropriate subject of
   judicial notice. The Court can take judicial notice of public records not subject to reasonable
   dispute, including statutes, and thus takes notice of the Mission Indians Relief Act of 1891. See
   Rocky Mountain Farmers Union v. Goldstene, 719 F. Supp. 2d 1170, 1184, 1186 (E.D. Cal. 2010)
   (citation omitted). The Court also takes judicial notice of the Whitewater River Decree for the
   existence of the document. See U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
   971 F.2d 244, 248 (9th Cir. 1992) (taking judicial notice of proceedings in state court because that
   proceeding had a direct relation to the issue at hand). Lastly, the Court takes judicial notice of
   the remainder of the documents submitted by DWA because they are public agency records not
   subject to reasonable dispute.

           5
             In support of its supplemental brief, CVWD attached a request for judicial notice for its
   2010 Water Management Plan Update. (Dkt. No. 282.) In support of its supplemental
   opposition, the Tribe requests judicial notice for 19 additional documents. (Dkt. No. 294.) The
   Court granted only a limited scope through which the parties were permitted to supplement the
   record. The Court permitted the Tribe to submit the Page Declaration. (Dkt. 266.) In response,
   the Court allowed Defendants to depose Page and obtain the documents on which he relied.
   (Dkt. 267.) The Court allowed the Tribe mirroring, limited discovery as to one of Defendants’
   standing experts. (Id.) The Local Rules require parties to submit the evidence upon which they
   rely in their moving papers, oppositions, and replies. See L.R. 7-5, 7-9, 7-10. These documents
   should have been filed with the initial briefing on these motions but were not submitted. They
   will not be considered now, as they exceed the limited scope of the Court’s orders permitting the
   parties to supplement the record. CVWD’s supplemental request for judicial notice (Dkt. No.
   282) and the Tribe’s supplemental request for judicial notice (Dkt. No. 294) are DENIED.


    Page 7 of 22                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 8 of 22 Page ID #:16206




                                            III.    FACTS

          Except as noted, the following material facts are sufficiently supported by admissible
   evidence and are uncontroverted.6 They are “admitted to exist without controversy” for
   purposes of the motions for summary judgment presently before the Court. See Fed. R. Civ. P.
   56(e)(2); L.R. 56-3.

           In 1876, President Ulysses S. Grant issued a presidential executive order, later expanded
   in 1877 by presidential executive order, setting aside lands for the reservation. (CVWD OSUF
   ¶¶ 15-16.) Five Indian tribes, including the Agua Caliente Band of Cahuilla Indians, inhabit the
   Coachella Valley. (CVWD OSUF ¶ 31; CVWD SUF ¶ 6.) The Tribe’s lands are interspersed
   with nontribal lands, creating a checkerboard pattern. (DWA SUF ¶ 3.) As a result of the
   checkerboard pattern, the aquifer underlying the Tribe’s reservation (“Reservation”) also
   underlies the lands of other overlying landowners. (DWA SUF ¶ 4.) The groundwater in the
   aquifer underlying tribal and nontribal lands is commingled; no physical barrier prevents water
   stored in the nontribal portion of the aquifer from migrating to the tribal portion. (DWA SUF
   ¶ 7.)

          The Tribe utilizes water supplied by CVWD and DWA. (Suvor Decl., Exh. 1 at 6.) In
   2016, CVWD’s and DWA’s public water systems covering the Reservation served a total
   population of 340,000 people. (Agua Caliente RJN, Exhs. 1 & 2.) Today, the Tribe does not
   pump groundwater from its Reservation. (DWA SUF ¶ 21; CVWD SUF ¶ 73.) The Tribe
   currently does not use water for agricultural purposes to any significant degree. (DWA SUF
   ¶ 18.)

            Portions of the aquifer underlying the Coachella Valley are in overdraft. (Agua Caliente
   RJN, Exh. 15 at ES-4.) Overdraft in an aquifer is correlated with a lowering of the water table.7
   (Id.) Groundwater becomes more expensive to pump as the water table lowers. (Id.) Continued
   overdraft of a basin can result in “substantial and possibly irreversible gradation” of groundwater
   quality. (Id.) Continued overdraft can also cause land subsidence, which can damage
   infrastructure and reduces storage space in the aquifer. (Id.) DWA and CVWD have spread
   imported Colorado River water to recharge the aquifer. (Agua Caliente RJN, Exh. 15 at ES-3.)

           6
             The Court considers the parties’ objections where necessary. All other objections are
   OVERRULED. “[O]bjections to evidence on the ground that it is irrelevant, speculative, and/or
   argumentative, or that it constitutes an improper legal conclusion are all duplicative of the
   summary judgment standard itself . . . .” Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d 1110,
   1119 (E.D. Cal. 2006). Thus, these objections are redundant and need not be considered
   separately. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Factual disputes that
   are irrelevant or unnecessary will not be counted.”).
           7
            Merriam-Webster defines a water table as “the upper limit of the portion of the ground
   wholly saturated with water.” See Meriam-Webster Online Dictionary, https://www.merriam-
   webster.com/dictionary/water%20table (last visited Feb. 14, 2019).

    Page 8 of 22                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 9 of 22 Page ID #:16207



   Water imported by DWA is mixed with native groundwater. (DWA SUF ¶ 27.) This dilutes
   concentrations of total dissolved solids (“TDS”) in the imported water. (Id.)

                                     IV.     LEGAL STANDARD

   A. Standing

           “Constitutional standing concerns whether the plaintiff’s personal stake in the lawsuit is
   sufficient to make out a concrete ‘case’ or ‘controversy’ to which the federal judicial power may
   extend under Article III, § 2.” Pershing Park Villas Homeowners Ass’n v. United Pacific Ins.
   Co., 219 F.3d 895 (9th Cir. 2000). “[T]he irreducible constitutional minimum of standing” is
   comprised of three elements: (1) an injury-in-fact; (2) a causal connection between the injury and
   challenged conduct such that the injury is “fairly traceable” to the challenged action; and (3) it
   must be “likely,” not merely “speculative” that the injury can be redressed by a favorable
   decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). The injury-in-fact must
   be “concrete and particularized” and “actual or imminent, not conjectural or hypothetical.” Id.
   at 560. “The party invoking federal jurisdiction bears the burden of establishing these
   elements.” Id. at 561.

           “The law of Article III standing, which is built on separation-of-powers principles, serves
   to prevent the judicial process from being used to usurp the powers of the political branches.”
   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013). Thus, the “standing inquiry has been
   especially rigorous when reaching the merits of the dispute would force us to decide whether an
   action taken by one of the other two branches of Government was unconstitutional.” Id.
   (quoting Raines v. Byrd, 521 U.S. 811, 819 (1997)). Importantly, when there are multiple
   plaintiffs, “[a]t least one plaintiff must have standing to seek each form of relief requested in the
   complaint.” Town of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650–51 (2017).

           At the pleading stage, general factual allegations of injury resulting from the
           defendant's conduct may suffice, for on a motion to dismiss we “presum[e] that
           general allegations embrace those specific facts that are necessary to support the
           claim.” National Wildlife Federation, supra, 497 U.S., at 889, 110 S.Ct., at 3189.
           In response to a summary judgment motion, however, the plaintiff can no longer
           rest on such “mere allegations,” but must “set forth” by affidavit or other
           evidence “specific facts,” Fed. Rule Civ. Proc. 56(e), which for purposes of the
           summary judgment motion will be taken to be true. And at the final stage, those
           facts (if controverted) must be “supported adequately by the evidence adduced at
           trial.” Gladstone, supra, 441 U.S., at 115, n. 31, 99 S. Ct., at 1616, n. 31.

   Lujan, 504 U.S. at 561.

   B. Ripeness

          A dispute is ripe when it presents concrete legal issues in actual cases. Colwell v. HHS,
   558 F.3d 1112, 1123 (9th Cir. 2009). “Ripeness and standing are closely related because they
    Page 9 of 22                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 10 of 22 Page ID
                                 #:16208


originate from the same Article III limitation.” Montana Envtl. Info. Ctr. v. Stone-Manning, 766
F.3d 1184, 1188 (9th Cir. 2014) (citing Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341
n.5 (2014)). In fact, “in many cases, ripeness coincides squarely with standing’s injury in fact
prong.” Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000) (en
banc) (“The constitutional component of the ripeness inquiry is often treated under the rubric of
standing. . . . Indeed, because the focus of our ripeness inquiry is primarily temporal in scope,
ripeness can be characterized as standing on a timeline.”)

        CVWD’s ripeness argument is not based in constitutional ripeness, but prudential
ripeness. “The ripeness inquiry contains both a constitutional and a prudential component. The
constitutional component focuses on whether there is sufficient injury, and thus is closely tied to
the standing requirement [citation omitted]; the prudential component, on the other hand,
focuses on whether there is an adequate record upon which to base effective review.” Portman v.
Cty. of Santa Clara, 995 F.2d 898, 902-03 (9th Cir. 1993) (citation omitted). Whether a dispute is
ripe depends on “the fitness of the issues for judicial decision” and “the hardship to the parties”
of withholding review. Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967), overruled on other
grounds by Califano v. Sanders, 430 U.S. 99, 105 (1977).

C. Summary Judgment

         Summary judgment is appropriate when there is no genuine issue as to any material fact
and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The
moving party has the initial burden of identifying the elements of the claim or defense and
evidence that it believes demonstrates the absence of an issue of material fact. See Celotex Corp.
v. Catrett, 477 U.S. 317, 323 (1986). Where the non-moving party bears the burden of proof at
trial, the moving party need only prove there is an absence of evidence to support the nonmoving
party’s case. In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). The moving party
must show that “under the governing law, there can be but one reasonable conclusion as to the
verdict.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

        If the moving party has sustained its burden, the non-moving party must then show that
there is a genuine issue of material fact that must be resolved at trial. Celotex, 477 U.S. at 324.
The non-moving party must make an affirmative showing on all matters placed at issue by the
motion as to which it has the burden of proof at trial. Celotex, 477 U.S. at 322; Anderson, 477
U.S. at 252. “This burden is not a light one. The non-moving party must show more than the
mere existence of a scintilla of evidence.” In re Oracle Corp. Sec. Litig., 627 F.3d at 387 (citing
Anderson, 477 U.S. at 252).

        A genuine issue of material fact exists “if the evidence is such that a reasonable jury could
return a verdict for the non-moving party.” Anderson, 477 U.S. at 248. When deciding a motion
for summary judgment, the court construes the evidence in the light most favorable to the non-
moving party. Barlow v. Ground, 943 F.2d 1132, 1135 (9th Cir. 1991). Thus, summary judgment
for the moving party is proper when a “rational trier of fact” would not be able to find for the
non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).


 Page 10 of 22                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 11 of 22 Page ID
                                 #:16209


                                       V.      DISCUSSION

A. Justiciability of the Tribe’s Claims

        1. Quantification

        CVWD claims Plaintiffs’ quantification claims are not justiciable: (1) the Tribe and the
United States lack standing to seek quantification, and (2) the claim is not ripe under the
prudential ripeness doctrine. (Dkt. No. 200 at 11.) DWA also argues the Tribe cannot establish
standing.8 (Dkt. No. 202-1 at 28-29.) The Court agrees that the Tribe lacks standing to seek
quantification of its federally reserved water right.

        Defendants contend the Tribe provides no basis to believe it will ever pump groundwater;
thus, there is no injury. (Dkt. Nos. 200 at 11-12; 202-1 at 28-29.) In their supplemental briefing,
Defendants reiterate their argument that the Tribe offers no evidence that it intends to pump any
groundwater or that the Tribe faces immediate concerns regarding water quantity and its ability
to develop or use the reservation. (Dkt. Nos. 281 at 5-9; 287 at 8-10.) Further, Defendants
maintain Plaintiff cannot show the requisite causation because Defendants have not interfered
with any efforts of the Tribe to produce groundwater. (Dkt. Nos. 200 at 12; 202-1 at 28-29.)
DWA further argues Defendants have never prevented or even discouraged the Tribe from
producing groundwater underlying the reservation. (Dkt. No. 287 at 8-9.) Lastly, Defendants
contend the Tribe cannot establish redressability. (Dkt. Nos. 200 at 12; 202-1 at 28-29.) CVWD
argues that because the Tribe has failed to join in this action other overlying landowners, the
Court cannot bind those landowners to a judgment or enforce a judgment against them. (Id.)

        The Tribe notes in its Opposition that it purchases at least some of the groundwater
subject to its federal reserved right from Defendants. (Dkt. No. 209 at 5.) The Tribe argues
whether or not it pumps groundwater is immaterial. (Id. at 4.) Moreover, the Tribe claims
injury: Defendants have overdrafted the aquifer, thus reducing the quantity and quality of
groundwater available to meet the Tribe’s needs and impacting the cost to access the remaining
water. (Id. at 5.) The Tribe also contends it satisfies Article III’s immediacy and injury
requirements because it has a federal reserved water right in the groundwater in an undetermined
amount. (Id. at 3.) It claims Defendants’ contention that they can pump groundwater in which
the Tribe and United States claim a property interest in and of itself constitutes a controversy.

        8
         In its Opposition, DWA states it “does not challenge the Tribe’s standing to seek
quantification; rather, DWA acknowledges that the Tribe has standing to assert that it has a
reserved right in groundwater, which includes quantification of the right.” (Dkt. No. 216 at 14
n.8.) However, in its motion for summary judgment, under the section discussing quantification,
DWA states the Tribe lacks standing to seek quantification because it does not pump
groundwater. (Dkt. No. 202-1 at 28-29 (“The Tribe’s failure to pump or attempt to pump
groundwater also demonstrates that the Water Agencies have not ‘caused’ the Tribe to suffer a
‘concrete and particularized’ injury that would be ‘redressed’ by a favorable decision, and thus
the Tribe lacks Article III standing to pursue its claim against the Water Agencies.”).)

 Page 11 of 22                    CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 12 of 22 Page ID
                                 #:16210


(Id.) “Quantification of the water right goes hand-in-glove with [the] declaration [of the right to
the water] and is absolutely indispensable to the appropriate tailoring of the injunctive relief[.]”
(Id. at 6.) In its supplemental briefing, the Tribe analogizes its reserved right to a quiet title
action and asserts injury in the form of uncertainty surrounding the “scope, character, and
extent” of the reserved right. (Dkt. No. 289 at 3-4.) The Tribe’s supplemental briefing
reiterates its position that overdraft of the aquifer is sufficient evidence of the Tribe’s current and
impending injury. (Id. at 5-8.)

                 a. Effect of Non-Use on Standing Inquiry

        The Court notes that although non-use does not destroy the Tribe’s federally reserved
water right, it affects whether the Tribe has standing to adjudicate the scope, extent, and
character of that right. The Ninth Circuit holds that “the Indian allottee does not lose by non-
use the right to a share of reserved water. This characteristic is not applicable to the right
acquired by a non-Indian purchaser.” Colville Confederated Tribes v. Walton, 647 F.2d 42, 51
(9th Cir. 1981). Additionally, the reserved right extends to the Tribe’s future needs. See U.S. v.
Ahtanum Irr. Dist., 236 F.2d 321, 326 (9th Cir. 1956) (“It is obvious that the quantum is not
measured by the use being made at the time the treaty reservation was made. The reservation
was not merely for present but for future use.”); U.S. v. Adair, 726 F.2d 1394, 1416 (9th Cir.
1983) (“the full measure of this right need not be exercised immediately. As with rights reserved
to the Tribe, water may be used by Indian allottees for present and future irrigation needs.”).
The Ninth Circuit reiterated that the Tribe’s “rights are not lost through non-use,” but instead
“are flexible and can change over time.” Agua Caliente, 849 F.3d at 1272 (citing Colville, 647
F.2d at 47-48, 51). Thus, the Tribe does not lose its reserved right to the groundwater simply
because it does not currently pump it.

        However, the fact that the Tribe does not lose its reserved right by non-use does not
mean the Tribe automatically has standing to adjudicate the scope of that right. The Court finds
the use needs of the Tribe—current and future—critical to an inquiry concerning actual or
imminent injury to the reserved right.

         First, the Court considers the nature of the Tribe’s reserved right. For standing
purposes, the Tribe must show an invasion to its legally protected interest. See Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1548 (2016) (citing Lujan, 504 U.S. at 560). Under the Supreme Court’s
decision in Winters v. United States, 207 U.S. 564, the creation of an Indian Reservation contains
a right to water “to the extent needed to accomplish the purpose of the reservation.” Cappaert
v. United States, 426 U.S. 128, 138 (1976). This right is referred to as a “Winters right.” The
Supreme Court holds this Winters right “reserves only that amount of water necessary to fulfill
the purpose of the reservation, no more.” Id. (citing Arizona v. California, 373 U.S. 546, 600-01
(1963) (emphasis added)). In this case, the Ninth Circuit acknowledged limitations on a Winters
right and noted that a Winters right “only reserves water to the extent it is necessary to
accomplish the purpose of the reservation[.]” Agua Caliente, 849 F.3d at 1268. Thus, the
interest protected through a Winters right is the Tribe’s need for water. This is inherently
tethered to the Tribe’s use or future use of water.

 Page 12 of 22                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 13 of 22 Page ID
                                 #:16211




        The Federal Circuit, considering a similar issue, reached the same conclusion. See Crow
Creek Sioux Tribe v. United States, 900 F.3d 1350 (Fed. Cir. 2018). The tribe in Crow Creek
argued any action affecting the water source at issue constitutes an injury to its Winters right,
even if the action does not affect the tribe’s ability to draw sufficient water to fulfill the purposes
of the reservation. Id. at 1357. The Federal Circuit rejected this argument, noting that a Winters
right only entitled a tribe to enough water to fulfill the purposes of its reservation, not more. Id.
It elaborated that that the tribe’s property right was usufructuary in nature in that the tribe did
not own particular molecules of water but the advantage of its use. Id. (citation omitted). The
Federal Circuit held that the tribe cannot be injured by “action that does not affect [its] ability to
use sufficient water to fulfill the purposes of the [r]eservation.” Id. This Court agrees with the
Federal Circuit’s analysis and finds that the Tribe must provide evidence of injury to its ability to
use sufficient water to fulfill the purposes of the reservation.

        Second, the Tribe argues courts may quantify a Winters right without requiring the Tribe
to show current need, plans for using their right, or interference with access to water for current
needs. (Dkt. No. 289 at 2.) However, the cases on which the Tribe relies do not address
standing and do not excuse the Tribe from providing evidence of injury—either current or
imminent. Furthermore, the cases on which the Tribe relies address hostile, competing uses
between the tribes and their opposing parties. The tribe in U.S. v. Ahtanum, 236 F.2d 321, 324-
25, 340 (9th Cir. 1956), sought to divert water from a stream when there would not be enough
water available to satisfy the needs of both the tribe and its opposing parties. The tribe in U.S. v.
Adair, 723 F.2d 1394 (9th Cir. 1983), sought to protect water for fishing and hunting against
competing irrigation use that precluded a proper balance of open water for the tribe’s hunting
and fishing uses. See U.S. v. Adair, 478 F. Supp. 336. 339-340 (D. Or. 1979). Finally, in Arizona
v. California, 373 U.S. 546, 595 (1963), the Supreme Court adopted its Special Master’s
recommendation and declined to quantify Winters rights for some tribes. The Special Master
concluded quantification was unnecessary in some instances because there was no “indication
that such enjoyment [of the use of tributary inflow] is in immediate danger of being interfered
with.” Report of Special Master Rifkind, Arizona v. California, O.T. 1960, at 318 -19 (Dec. 5,
1960). The special master found that the project at issue “cannot be considered an immediate
threat to the continuation of present tributary inflow into the mainstream” and that “no existing
mainstream project has been refused water[.]” Id. at 319-20. The Arizona Court adopted these
findings, implicitly finding no “immediate danger” to justify quantification. Furthermore,
although the Arizona Court acknowledged a Winters right protects future needs, it disagreed
with the Special Master’s decision to determine other related claims, concluding that “[s]hould a
dispute over title arise because of some future refusal by the Secretary to deliver water to either
area, the dispute can be settled at that time.” Arizona, 373 U.S. 600-01. Thus, these cases do not
support the proposition that the existence of a Winters right creates standing without evidence of
actual or imminent injury to that right.

         Finally, the Court is unpersuaded by the Tribe’s assertion that this action is akin to a
quiet title action, rendering “uncertainty” sufficient injury for standing purposes. The Tribe
may be correct in its assertion that adjudicating a Winters right is in purpose and effect like a

 Page 13 of 22                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 14 of 22 Page ID
                                 #:16212


quiet title action because it requires a court to determine the extent of the parties’ rights with
respect to a particular water source. See Nevada v. U.S., 463 U.S. 110, 143 (1983); Ahtanum, 236
F.2d at 339. However, the Tribe provides no citation for its contention that “uncertainty”
concerning the scope of its rights satisfies Article III’s injury-in-fact requirement such that this
Court may excuse the Tribe from offering evidence that it is currently or imminently unable to
use sufficient water to fulfill the purposes of the reservation.9

        For these reasons, the Court finds that to satisfy the injury-in-fact requirement for
standing to quantify its Winters right, the Tribe must provide evidence that Defendants’ actions
actually or imminently harm the Tribe’s ability to use sufficient water to fulfill the purposes of
the reservation.

                 b. Injury to Winters Right

       Next, the Court examines whether the Tribe offers evidence of injury to its Winters right.
In other words, the Court looks for evidence that the Tribe is unable, or may imminently become
unable, to use sufficient water to fulfill the purposes of the reservation.

        The Ninth Circuit has explained the purposes of the Executive Orders establishing the
reservation. In 1876, President Grant “ordered certain lands ‘withdrawn from sale and set apart
as reservations for the permanent use and occupancy of the Mission Indians of southern
California.’” Agua Caliente, 849 F.3d at 1265 (quoting Exec. Order of May 15, 1876). President
Rutherford B. Hayes’ 1877 Order reserved additional lands for “‘Indian purposes.’” Id.
(quoting Exec. Order of Sept. 29, 1877). Prior to these orders, the government issued detailed
reports from Indian Agents, recognizing “the urgent need to reserve land for Indian use in an
attempt to encourage tribal members to ‘build comfortable houses, improve their acres, and
surround themselves with home comforts.’” Id. (quoting Comm’r of Indian Aff., Ann. Rep. 224
(1875)). The Ninth Circuit concluded its historical account: “In short, the United States sought
to protect the Tribe and ‘secure the Mission Indians permanent homes, with land and water
enough.’” Id. at 1265-66 (quoting Comm’r of Indian Aff., Ann. Rep. 37 (1877)).

       The Tribe contends it offers evidence of ongoing injury to its property interest. (Dkt.
Nos. 209 at 4; 289 at 5-9.) The aquifer is in a state of overdraft. (Agua Caliente RJN, Exh. 15 at

        9
          The Tribe asserts the Supreme Court “found standing to adjudicate a dispute ‘over who
owns, or has paramount rights in,’ certain property and [held] that ‘[s]uch concrete conflicts as
these constitute a controversy in the classic legal sense[.]’” (Dkt. No. 289 at 4 (quoting U.S. v.
California, 332 U.S. 19, 24-25 (1947)).) The Tribe conveniently omits that the Supreme Court
explained state and federal governments asserted conflicting claims as to who had a superior right
to take oil and gas from under ocean land off the California coast, “much of which has already
been, and more of which is about to be, taken by order under authority of the state.” U.S. v.
California, 332 U.S. at 24-25. Thus, the “controversy in the classic legal sense” contemplated a
current and imminently threatened injury to the federal government’s asserted right to the oil
and gas California was already taking.

 Page 14 of 22                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 15 of 22 Page ID
                                 #:16213


ES-4.) “The demand for groundwater has annually exceeded the limited natural recharge of the
groundwater basin. The condition of a groundwater basin in which the outflows (demands)
exceed the inflows (supplies) to the groundwater basin over the longer term is called
‘overdraft.’” (Id.) Overdraft in an aquifer is correlated with lowering of the water table. (Id.)
As the water table gets lower, pumping of groundwater becomes more expensive. (Id.)
Continued overdraft can result in land subsidence, which can damage infrastructure and reduce
storage space in the aquifer. (Id.) The water districts have imported Colorado River water to
recharge the aquifer. (Id. at ES-3 to -4.) This has partially offset the cumulative overdraft of the
aquifer and the effects of overdraft. (Id.) “Continued overdraft would eventually stifle the
growth in the Valley, as it would not be possible to demonstrate that adequate water supplies
exist to support growth.” (Id. at ES-8.) Although it is disputed whether Defendants are
responsible for the overdraft, they are pumping water. (See Agua Caliente RJN, Exh. 18 at 3
(“DWA and CVWD groundwater extractions . . .”).) Defendant CVWD contends it is not
overdrafting the aquifer, but even if it were, such overdraft would not interfere with the Tribe’s
reserved right because reserved water rights are tied to use, as discussed above. (Dkt. No. 219 at
14 n.9.) In its response to CVWD’s supplemental brief, the Tribe focuses on the existence of
overdraft, both currently and cumulatively, as sufficient injury for standing purposes.10 (Dkt. No.
289 at 5-9.)

         The Court finds that an overdraft condition—whether currently or cumulatively over
many years—is not enough to satisfy the Tribe’s burden to provide evidence of injury related to
its quantification claim. As addressed above in Part V.A.1.a, the Tribe’s legally protected interest
is its ability to use sufficient water to fulfill the purposes of the reservation. The Tribe asserts
that water levels under the reservation continue to decline, which “evinces an ongoing
infringement of [the Tribe’s] ability to access groundwater,” but provides no evidence
connecting the declining water level with any of the Tribe’s current or future use needs. (Dkt.
No. 289 at 5.) Without such an evidentiary connection to its use needs, the Tribe cannot
establish a non-speculative actual or imminent injury to its Winters right. The Tribe notes that
from 2009 through 2012 it pumped water to irrigate a golf course, producing a total of 3,391 acre-
feet of groundwater. (Dkt. No. 246-1 ¶ 6.) But in 2012 the Tribe ceased pumping that
groundwater. (Id.) Additionally, the Tribe does not provide evidence that from 2009 through
2012 it was unable to access sufficient water. Thus, the Tribe’s evidence may reflect injury to
the water table, but it does not reflect injury to the Tribe’s Winters right.

        The only assertions concerning the Tribe’s ability to use sufficient water resulting from
overdraft conditions are either unsupported in the record or inadmissible. First, the Tribe notes
that one effect of declining groundwater levels is increased pumping costs. The Tribe asserts
that “it felt this effect” when it pumped water for a golf course in 2012 and that its members’
lessees “feel it now when they pump reserved groundwater for use on the Reservation.” (Dkt.
No. 289 at 5.) These assertions lack any citation to the record. Second, the Tribe’s response to
CVWD’s supplemental brief asserts that it recently announced a partnership with Mission

        10
         The Tribe relies heavily on 19 additional documents for which it requests judicial
notice. The Court denied these requests and will not consider them here. See supra Part II n.4.

 Page 15 of 22                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 16 of 22 Page ID
                                 #:16214


Springs Water District to explore further development and use of reserved groundwater. (Dkt.
No. 289 at 2 (citing Dkt. No. 289-2, Ex. 1).) Defendants object to the cited evidence as an
improper, late-filed submission that exceeds the scope of the limited nature in which the parties
were permitted to supplement the record. (Dkt. No. 302-1 at 9.) As addressed above, the Court
only permitted, in addition to the Page Declaration, the deposition of Page and one of
Defendants’ experts with production of the documents on which those experts relied. (Dkt. Nos.
266, 267.) This submission exceeds the limited supplementation the Court allowed, and the
Tribe did not move to further supplement the record. Accordingly, the Court SUSTAINS
Defendants’ objection. The Court also notes that even if it were to consider the Tribe’s
memorandum of understanding with the Mission Springs Water District, the agreement’s
purpose is to “explore the potential for creating a long-term plan for the development, beneficial
use and conservation of their water resources[.]” (Dkt. No. 289-2, Ex. 1 at 2.) The agreement
merely endeavors to explore the feasibility of such a partnership. (Id.) Thus, the agreement is
not evidence that the Tribe will pump water or that the Tribe may pump water in quantities
risking conflict with the Defendants. Accordingly, there is no evidence that the Tribe will not be
able to access sufficient water to fulfill any particular purpose, much less the purposes of the
reservation.

          Thus, the Tribe does not present evidence it is currently unable to use sufficient water to
fulfill the purposes of the reservation nor does it present evidence that its need for water will
increase in the future such that its use will conflict with Defendants’ use. Thus, the Tribe has
not provided any evidence of actual or imminent injury such that it has standing for this Court to
adjudicate its quantification claim. Because the Court finds the Tribe lacks standing to pursue its
quantification claim, the Court will not consider CVWD’s redressability and ripeness arguments.
Accordingly, the Court GRANTS Defendants’ Motions as to the Tribe’s quantification claim.

        2. Quality

        DWA argues the Tribe does not have standing to litigate its water quality claim. (Dkt.
No. 202-1 at 20.) CVWD did not initially contend this claim should be dismissed for lack of
Article III standing.11 (See Dkt. Nos. 200 at 11-14.; 219 at 9-13, 21 (“Plaintiffs have standing . . .
to raise water quality claims.”).) However, in its supplemental brief, CVWD contests the

        11
             In CVWD’s petition for certiorari to the Supreme Court, it stated:
                          CVWD does not argue, and has never argued, that the Tribe
                  lacks standing to press this claim [(regarding water quality)], or that
                  the claim should otherwise be dismissed on justifiability grounds.
                  Nor could it: CVWD is currently replenishing the aquifer with
                  Colorado River water—indeed, CVWD has explained that it cannot
                  sustainably manage the aquifer without Colorado River water—and
                  the Tribe asserts an immediate and ongoing injury to its alleged
                  reserved right.
        (See Dkt. No. 209-2, Ex. B at 2.)

 Page 16 of 22                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 17 of 22 Page ID
                                 #:16215


Tribe’s standing to assert its water quality claim. (Dkt. No. 281 at 10.) DWA maintains, “[s]ince
the Tribe has not alleged that the higher TDS levels of the imported water are adversely affecting
the purposes of the Tribe’s reservation or otherwise adversely affecting its water rights in any
concrete way, the Tribe has failed to make the necessary allegations to establish that it has Article
III standing to pursue its water quality claim.” (Id. at 20.) Further, in its Reply, DWA argues
the Tribe has failed to allege any kind of “‘concrete and particularized’ injury that is ‘actual or
imminent.’” (DWA Reply at 11.) DWA offers these arguments again in its supplemental brief.
(Dkt. No. 287 at 5-6.) In its supplemental brief, CVWD similarly argues the Tribe has not
provided evidence of injury caused by TDS levels attributable to recharge from Colorado River.
(Dkt. No. 281 at 10-12.)

        The Tribe points to the Court’s previous order (Dkt. No. 180) finding the Tribe “made a
strong showing in support of its assertion that it will suffer irreparable harm if the case is stayed
any longer . . . The Tribe asserts that . . . the water agencies have . . . damaged the water quality
of the aquifer by pumping lower quality Colorado River water.” (Dkt. No. 180 at 6.) The Court
notes, however, that the record has grown substantially since Phase II began and that there has
been substantial standing-related discovery. In its response to CVWD’s supplemental brief, the
Tribe contends that because Phase III determines the water quality standard, it must only provide
evidence of “declines in water quality that are traceable to [Defendants] and redressable by this
Court.” (Dkt. No. 289 at 9.) The Tribe contends it has fulfilled this burden.12 (Id.)

        The Tribe must provide evidence of an invasion to a legally protected interest. See
Spokeo, 136 S. Ct. at 1548 (2016) (citing Lujan, 504 U.S. at 560). The Tribe argues its Winters
right contains a water quality component. (Dkt. No. 203 at 14-19.) Thus, assuming the Winters
right contains a water quality component, the Tribe must provide evidence that recharging the
water table with Colorado River water actually or imminently impairs the Tribe’s ability to use
water of a sufficient quality to fulfill the purposes of the reservation. See supra Part V.A.1.a.

        The Court briefly summarizes the admissible, relevant evidence the Tribe offers. The
Tribe offers evidence that “[c]ontinued decline of groundwater levels could result in a substantial
and possibly irreversible degradation of water quality in the groundwater basin due to the
intrusion of lower quality, high TDS water applied at the surface for irrigation and reduced drain
flows carrying the salts out of the basin.” (Agua Caliente RJN Ex. 15, at ES-84.) The
Metropolitan Water District’s (MWD) 2016 Urban Water Management Plan indicates MWD
has a goal of keeping TDS levels under 500 mg/L in the water it delivers and mixes Colorado
River water with lower TDS water supplies. (Dkt. No. 231 at 4-3.)13 The Tribe’s wells will be

        12
         The Tribe relies heavily on 19 additional documents for which it requests judicial
notice. The Court denied these requests and does not consider them here. See supra Part II n.4.
        13
           Defendants object to the Tribe’s use of the MWD Plan for the following reasons: (1) the
Tribe tries to rely on analysis and substantive facts in the MWD Plan without demonstrating the
facts are not reasonably subject to dispute; (2) the Tribe asks the Court to take judicial notice of
the its interpretive gloss on proffered facts; (3) the Tribe improperly supplements the record; (4)

 Page 17 of 22                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 18 of 22 Page ID
                                 #:16216


affected by recharge “reflected in salinity levels gradually increasing over time to a level
approaching that of the Colorado River.” (Dkt. No. 289-9 at 131 of 133.)14

        This evidence, however, does not indicate that the Tribe cannot use the water to fulfill
the purposes of the reservation. Like with its quantification claim, the Tribe focuses on changes
to the water but does not provide evidence that these changes preclude the Tribe, either
currently or imminently, from being able to use its reserved water for any purpose. The Tribe
contends that in cases alleging environmental injuries, plaintiffs have standing if they show a
connection to the area of concern; that their future life will be less enjoyable, which includes
aesthetic satisfaction; and that they will suffer if the area in question becomes degraded. (Dkt.
No. 289 at 9 (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,
169 (2000); Ecological Rights Found. V. Pac. Lumber Co., 230 F.3d 1141, 1149 (9th Cir. 2000);
Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 860 (9th Cir. 2005)).) However,
the possibility of asserting aesthetic harm does not change the fact that “[t]he relevant showing
for purposes of Article III standing . . . is not injury to the environment but injury to the
plaintiff.” Laidlaw, 528 U.S. at 181. To satisfy this requirement, an environmental plaintiff must
establish that “they use the affected area and are persons ‘for whom the aesthetic and
recreational values of the area will be lessened’ by the challenged activity.” Id. (quoting Sierra
Club v. Morton, 405 U.S. 727, 735 (1972)). Here, the Tribe offers evidence that its water will
have higher TDS levels, but fails to provide admissible evidence of any injury to the Tribe or its
Winters right. Thus, the Tribe only offers evidence of injury to the water, not injury to the Tribe.




the Tribe offers data susceptible to varying interpretation with reasonable dispute as to what it
establishes; and (5) the Tribe offers government reports to establish ultimate facts that are
properly the basis of expert testimony. (Dkt. No. 302-1 at 15-17, 18-20.) The Court previously
granted judicial notice of this document. (Dkt. No. 233.) As such, it is properly before the Court
and Defendants’ third ground for objection is meritless. However, Defendants are correct that
the Court may not use the MWD Plan to take judicial notice of its interpretation of data or the
Tribe’s interpretation of the MWD Plan. Similarly, the Court may not take judicial notice of
analysis or substantive facts subject to reasonable dispute. For example, the Court cannot find
the following contention is beyond reasonable dispute: “High levels of salinity can impact various
water uses such as limiting groundwater and recycled water uses, reducing the lifespan of
household appliances, and reducing crop yields.” (Dkt. No. 231 at 4-3.) These cited facts,
although appearing in a public record, are not clearly beyond reasonable dispute, and their
inclusion in a public record does not elevate them to such a status. Accordingly, the Court
SUSTAINS-IN-PART Defendants’ objections. The Court limits its use of the MWD Plan to
those facts not subject to reasonable dispute.
        14
        Defendants object to the Tribe’s use of judicial notice exhibits in the paragraph
accompanying this citation to Exhibit 7 to the Fogg Deposition. (Dkt. No. 302-1 at 30-34.) The
Court does not rely on these documents and Defendants’ objections do not discuss Exhibit 7.


 Page 18 of 22                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 19 of 22 Page ID
                                 #:16217


        Because the Tribe fails to provide evidence of harm, actual or imminent, to the its ability
to use water of a sufficient quality to fulfill the purposes of the reservation, the Tribe lacks
standing for its water quality claim. The Court GRANTS Defendants’ Motion as to this claim.

        3. Pore Space

       Defendants contend the Tribe does not have standing to assert its claim for ownership
over the pore space.15 (Dkt. No. 208 at 21; Dkt. No. 216 at 15.) They argue the Tribe lacks
standing because it does not seek any monetary compensation. (Dkt. Nos. 216 at 15, 219 at 3.)
DWA maintains the water agencies do not interfere with the Tribe’s right to store water in the
pore space and the importation of Colorado River water does not interfere with the claimed
ownership of the pore space. (Id. at 16.)

        CVWD argues the Tribe cannot show any actual or imminent injury. (Dkt. No. 200 at 13;
Dkt. No. 208 at 21.) Presently, the Tribe engages in a small recharge effort, to which neither of
the water agencies have interfered or objected. (Dkt. No. 200 at 13.) Further, CVWD argues
“The Tribe has no ‘concrete plan,’ or even any plan at all, that would appear to bring its claims
to the groundwater storage space into conflict with CVWD’s interests.” (Id. at 14 (citation
omitted).) CVWD also claims the Tribes pore space claim is not ripe for review because it does
not articulate “why it is claiming ownership of the groundwater storage space, or even what it
means by ownership.” (Dkt. No. 219 at 4 (internal quotation marks omitted).)

         The Tribe contends there is “a present, concrete dispute over the existence and extent of
Agua Caliente’s asserted federal property right, and Agua Caliente has standing to bring a claim
for declaration of that right and eventually for its quantification and protection.” (Dkt. No. 209
at 8-9.)

        In U.S. v. California, the Supreme Court wrote:

        [H]ere there is a claim by the United States, admitted by California, that
        California has invaded the title or paramount right asserted by the United States
        to a large area of land and that California has converted to its own use oil which
        was extracted from that land. [citation omitted.] This alone would sufficiently
        establish the kind of concrete, actual conflict of which we have jurisdiction under
        Article III. The justiciability of this controversy rests therefore on conflicting

        15
           Defendants use the term “storage space” instead of “pore space.” (See Dkt. Nos. 200
at 2 n.2, 202-1 at 2.) CVWD explains the Tribe is seeking a declaration that it owns “‘the void or
open subterranean spaces that are not filled by solid material; the empty space between the rocks,
sand, and other solid soil where water can be stored.’” (Dkt. No. 200 at 2 n.2 (quoting Dkt. No.
192 at 3).) CVWD thus uses the term “groundwater storage space” and not the broader term
“pore space.” (Id.) The Court elects to use the term pore space, as it is consistent with the
language used throughout the litigation. The Court adopts the Tribe’s definition of pore space
articulated above. (See Dkt. No. 192 at 3.)

 Page 19 of 22                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 20 of 22 Page ID
                                 #:16218


        claims of alleged invasions of interests in property and on conflicting claims of
        governmental powers to authorize its use.

332 U.S. 19, 25 (1947), supplemented sub nom., 332 U.S. 804 (per curiam). In California, there
were conflicting claims to ownership, albeit not regarding pore space. Id. at 24-25. Here, Phase
II seeks to resolve whether the Tribe owns pore space underlying its Reservation. (Dkt. No. 121
at 1; Dkt. No. 193 at 1.) CVWD contends “groundwater storage space is a common resource that
is not subject to ownership by the Tribe or any other overlying owner.” (Dkt. No. 200 at 21.)
Thus, the Tribe presumably claims the water districts have invaded the title asserted by the Tribe
to the storage space. As in California, this is sufficient to create a concrete conflict as to whether
the Tribe owns an interest in the pore space underlying its reservation. But it is insufficient to
create a conflict allowing this Court to determine the scope of that alleged ownership interest.

       The Court’s analysis concerning the Tribe’s quantification claim also applies to the pore
space claim. It has already been established that the Tribe has a federally reserved water right.
Agua Caliente, 849 F.3d at 1265. However, as addressed above, the Tribe lacks standing to
quantify that right because it failed to provide evidence of actual or imminent injury to the
Tribe’s ability to exercise the reserved right. See Part V.A.1. In other words, after declaring the
Tribe owns a federally reserved water right, the Court found the Tribe lacked standing to seek its
desired injunctive relief.

        Here, the Tribe seeks both: (1) a declaration that it has an “ownership interest in
sufficient pore space . . . to store its federally reserved right to groundwater for all present and
future purposes”; and (2) and injunction preventing Defendants from infringing on that
“ownership interest in sufficient pore space . . . to store its federally reserved right to
groundwater for all present and future purposes.” (Compl. ¶¶ 66, 76.)16 As addressed above,
this action is sufficiently analogous to U.S. v. California, 332 U.S. 19, and the Court finds the
Tribe has standing to seek a declaration that it has an ownership interest in sufficient pore space
to store its federally reserved water. However, like with the quantification claim, the Tribe
presents no evidence of any actual or imminent threat to its ability to store water of any
quantity—much less its ability to store an amount necessary to fulfill the purposes of the
reservation. Thus, the Tribe presents no evidence of actual or imminent injury to its ownership

        16
          The Court notes that in its Phase II briefing, the Tribe contends it owns the pore space
underlying its reservation because it is a “constituent element” of the surface estate the Tribe
owns. (See Dkt. Nos. 203-1 at 19-20; 217 at 2, 18; 298 at 4-5.) This directly conflicts with the
Tribe’s Complaint, which asserts the ownership interest is in “sufficient pore space in the
Groundwater Basin aquifer underlying the Coachella Valley and the Tribe’s reservation to store
its federally reserved right to groundwater for all present and future purposes.” (Compl. ¶¶ 66,
76.) All paragraphs of the Complaint address the pore space interest in terms of use connected to
the Tribe’s asserted federally reserved right—not as subterranean, constituent elements of land
ownership. (See id. ¶¶ 8, 10-13, 55, 66, 71, 76.) Thus, the Tribe’s argument that it owns the pore
space underlying its reservation as a constituent element of its surface estate is not properly
before this Court.

 Page 20 of 22                     CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 21 of 22 Page ID
                                 #:16219


interest in sufficient pore space to store its federally reserved water. Accordingly, the Tribe lacks
standing to seek its requested injunctive relief concerning pore space.

B. Pore Space Ownership

         Due to the Court’s ruling in Part V.A, the Tribe’s sole remaining claim concerns pore
space. The Court defers to Phase III the narrow issue of whether the Tribe owns sufficient pore
space to store its federally reserved water right. For the reasons addressed in Part V.A.3, Phase
III will not determine whether to enjoin Defendants’ from infringing on this right—if it exists—
because the Tribe did not provide evidence that it faced any actual or imminent injury to its
alleged ownership of sufficient storage space.

C. The United States

         The United States contends it has a sovereign right to define federal property rights, to
enforce the executive orders creating the Tribe’s reservation, and to enforce the Winters
doctrine. (Dkt. No. 286 at 3.) The United State asserts these rights stem from the government’s
right to apply to the courts for assistance in the exercise of its powers and discharge of its duties,
its duty to enforce federal law, and the judiciary’s power to hear cases in which the United States
is a party. (Id. at 2 (citations omitted).) The United States further asserts it has power to litigate
to protect and enforce federal rights and aid in executing federal policies. (Id. (citing Cramer v.
United States, 261 U.S. 219, 223 (1923).) The United States maintains it has standing to pursue
this action to protect the Tribe’s federal reserved water right, which it holds for the benefit of the
Tribe. (Dkt. No. 211.) These assertions concerning the government’s ability to protect federal
rights and access federal courts may be correct. However, none of these principles stand for the
proposition that the United States may be relieved of its Article III burden to provide evidence of
harm to the Tribe’s federally reserved right. Like the Tribe, the United States fails to provide
such evidence. Accordingly, the United States lacks standing to assert its quantification and
quality claims for the same reasons the Tribe lacks standing as to those claims.17

                                       VI.     COST-SHIFTING

       As addressed above, the Court granted the Tribe’s motion to supplement the record with
the declaration of Oliver Page, permitted limited additional discovery which included Page’s
deposition, and ordered supplemental briefing. (Dkt. Nos. 266, 267.) After Page’s deposition,
counsel for the Tribe informed Defendants and the Court that the Tribe would not be relying on
Page’s Phase II declarations and believed his deposition testimony may be unreliable due to a
recently discovered medical condition. (Dkt. No. 271 at 2-3.) Defendants accuse the Tribe of
gamesmanship and contend the Tribe seeks to impeach its own witness only because he made
damaging admissions in his deposition testimony. (Dkt. Nos. 281 at 13-14; 287 at 12.)
Defendants request that the Court consider requiring the Tribe to pay Defendants’ costs in
responding to the motion to supplement and all subsequent related proceedings. (Id.) The Court

        17
             The United States does not raise any claims concerning pore space. (See Dkt. No. 71.)

 Page 21 of 22                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:13-cv-00883-JGB-SP Document 318 Filed 04/19/19 Page 22 of 22 Page ID
                                 #:16220


is not persuaded that the Tribe engaged in the gamesmanship of which they are accused and
declines to consider cost-shifting in relation to any motions associated with Phase II.

                                   VII.   CONCLUSION

       For the reasons above, the Court GRANTS-IN-PART Defendants’ Motions for
Summary Judgment as to the Tribe’s quantification and quality claims because the Tribe
currently lacks standing as to those claims. The Court DENIES-IN-PART the Tribe’s Motion
for Summary Judgment. The Court DENIES the United States’ Motion for Summary
Judgment. The Court defers judgment as to the other issues raised in the motions.


        IT IS SO ORDERED.




 Page 22 of 22                   CIVIL MINUTES—GENERAL                Initials of Deputy Clerk MG
